[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case is remanded to the attorney trial referee with the request that a Supplemental Memorandum, be issued covering the following points:
(1) Did the plaintiff Hartmann and the defendant Nahom enter into or form a valid partnership agreement in writing?
(2) Did Messrs. Hassan  and  Greenberg  also  become partners, and what  is the effect on the Hartmann-Nahom partnership, if one is found to exist, of their not signing any kind of document to that effect?
(3) If a partnership is found to exist, was its continued existence contingent upon purchasing the Webb Circle property?
(4) If no written partnership agreement existed or had ceased to exist, did the parties hereto have an oral understanding that they were partners?
(5) What is the effect on this case of defendant Nahom having been determined in the two companion cases (Webb Circle Associates v. Nahom and Nahom v. Webb Circle Associates) to have breached his contract to purchase Webb Circle's property in Monroe,  Connecticut,  assuming,  arguendo,  that a binding partnership existed between himself and the plaintiff?
(6) Kindly elucidate the finding that plaintiff and defendant "did not come to a meeting of the minds as to the specific critical terms of the partnership,"  viz, what terms are being referred to?
(7) Kindly elucidate  the  finding  that  "no"   formal partnership agreement "had been entered into by these parties," viz, does that refer to Hartman and Nahom alone, or to them plus Messrs. Hassan and Greenberg?
LEWIS, J.